Citation Nr: 1537522	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-14 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & D.F. 


ATTORNEY FOR THE BOARD

D. Jani, Associate Counsel

INTRODUCTION

The Veteran had honorable active duty service in the Army from July 1992 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A notice of disagreement was received in November 2012; a statement of the case was issued in May 2013 and a VA Form 9 was received in May 2013.

In the VA Form 9 received in May 2013, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in a February 2015 correspondence, the Veteran subsequently requested a Board hearing by videoconference.  See February 2015 Veteran Correspondence.  In June 2015, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file. 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 hearing, the undersigned VLJ fully explained the issue involved.  See June 2015 BVA Hearing Transcript, page 2.  Although the VLJ did not specifically suggest the submission of evidence that may have been overlooked, testimony was elicited from the Veteran pertaining to the chronicity of symptoms of his low back disorder since his time in service.  See June 2015 BVA Hearing Transcript, pages 4-8.  Additionally, the Veteran was represented at the hearing by a representative of the American Legion.  Upon the request of the representative, the record was supplemented by additional medical records, lay statements, and private medical opinions of the etiology and chronicity of the Veteran's low back disorder.  See June 2015 BVA Hearing Transcript, pages 11-12.  Furthermore, the Veteran's representative was also given the opportunity throughout the hearing to place additional remarks on the record which might be useful in clarifying the issue on appeal.  See June 2015 BVA Hearing Transcript.     
A review of the record reveals no assertion, by the Veteran or his current representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

FINDINGS OF FACT

1.  The January 2002 rating decision that denied service connection for a low back disorder was not timely appealed and is final.

2.  Evidence pertaining to the Veteran's low back disorder received since the January 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim. 

3.  Resolving all doubt in his favor, the Veteran's degenerative disc disease of the lumbar spine had an onset during service.     





CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied entitlement to service connection for a low back disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2015); 38 C.F.R. §§ 3.105(a), 20.1103 (2015). 

 2.  The evidence received since the January 2002 rating decision is new and material, and the Veteran's claim for service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  Service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).      

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the issue decided herein, the Board is reopening and granting the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim For Entitlement to Service Connection For a Low Back Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a low back disorder.
Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108  requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that the Veteran's original claim of service connection for a low back disorder was denied in a January 2002 rating decision.  That decision was predicated on a finding that the then-current medical evidence failed to show the Veteran had a chronic back disorder that had an onset during service.  The Veteran did not file an appeal of that decision.  As such, the January 2002 rating decision constitutes the last final disallowance of that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the January 2002 rating decision consists of numerous records and documents.  Among other things, at the June 2015 Board hearing, the Veteran has testified that he underwent a surgical procedure for his lower back disability in 2011, and that he currently seeks care at Rice Creek Family Medical Center in Columbia, South Carolina.  See June 2015 BVA Hearing Transcript, pages 7-9.  Furthermore, the Veteran has submitted multiple private medical opinions indicating the Veteran has a current low back diagnosis that is due to his time in service.  See November 2012 Dr. G. Medical Opinion; February 2015 Private Medical Opinion; March 2015 Private Medical Opinion.    

Presuming the credibility of the evidence received since January 2002, the Veteran's testimony and the private medical opinions, when viewed in the aggregate, indicate that he has a chronic low back disorder that had an onset during service.  This evidence is new and material evidence as it was not on file at the time of the January 2002 rating decision and it indicates the Veteran's current low back disorder may be due to service.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim of service connection for a low back disorder is reopened.  38 C.F.R. § 3.156(a).

III.  Entitlement to Service Connection For Degenerative Disc Disease of the Lumbar Spine, Claimed As a Low Back Disorder

The issue of entitlement to service connection for degenerative disc disease of the lumbar spine has been reopened.  The Veteran asserts that he injured his back during service and has experienced continuous low back pain since service.

Applicable Laws

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the Veteran claims service connection for degenerative disc disease of the lumbar spine, or arthritis, which is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply in this case. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Facts

The Veteran's service treatment records were reviewed.  The Veteran's entrance examination from May 1992 did not note any spine abnormalities.  A January 1994 periodic examination also did not note any spine abnormalities.  Service treatment records reveal that the Veteran self-reported low back pain starting in May 1993 and continued seeking treatment at periodic intervals throughout his time in service.  

Post-service records were also reviewed.  The Board notes that there are outstanding medical records that are not associated with the Veteran's claims file. The record indicates that the Veteran sought treat at Moncrief Army Community Hospital (MACH) in Columbia, South Carolina starting from January 2002; however, despite the RO's best efforts in attempting to locate these medical records, the VA was unable to obtain these records.  In a May 2012 VA memorandum, the extensive steps taken by the RO to obtain these records are outlined and a formal finding of the unavailability of the Veteran's treatment records from MACH is noted.  See June 2012 VA Correspondence.  In this regard, the Board recognizes that there exists a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.    

At the June 2015 Hearing, the Veteran provided some of his MACH treatment records still in his possession.  See June 2015 BVA Hearing Transcript, page 5.  The Veteran noted that he is not a good record keeper and therefore suggested that his submitted records do not encompass the entirety of his treatment at the MACH.  Id.  
In light of this fact, the Veteran's submitted records do reveal that he periodically sought treatment at MACH for his low back pain from January 2005; however, the record is unclear as to the extent of his treatment at MACH from the period immediately following service to December 2004.  See Moncrief Army Community Hospital (MACH) Family Health Center Treatment Notes.  

Furthermore, an April 2012 VA correspondence also reveals that the Veteran was seeking treatment at Columbia Orthopedic Specialists in 2002 and in 2009; however, these records are also not associated with the claims file.  See April 2012 VA Correspondence.  Additional private and VA records also indicate the Veteran seeking occasional treatment for his low back pain.

The Veteran was afforded a VA examination in January 2002.  At this examination, he reported that his back was injured while lifting weights and other heavy objects while performing his service occupation of being a line medical technician.  See January 2002 VA Examination.  The examination revealed the Veteran had mild mechanical low back pain without evidence of degenerative changes.  Id.   

The Veteran was afforded another VA examination in October 2012.  At this time, the examiner diagnosed the Veteran with a thoracolumbar spine (back) condition.  See October 2012 VA Examination.  The examiner opined that the Veteran's thoracolumbar spine (back) condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury.  Id.  The examiner based the opinion on not finding evidence of a chronic condition in service; and noting that the Veteran's chronic condition was not found until ten years after the presumptive period for service connection.  Id.  

In contrast, the Veteran submitted three private positive medical reports opining that his current low back condition was etiologically due to service and has been chronic since his time in service.

In a November 2012 private opinion, Dr. G. opined that it is more likely than not that the Veteran's injuries and pain occurred during his time in service, which could have laid the foundation to and predisposed him to his current problems.  See November 2012 Dr. G. Medical Opinion.  The physician based his conclusion upon examining the Veteran's medical records from the early 1990's and noting that, during this time, the Veteran's multiple complaints of back pain were treated conservatively, without any imaging studies being performed to further investigate the problem.  Id.   

Thereafter, in a February 2015 private opinion, another physician opined that the Veteran's current back problems are certainly more likely than not due to the succession of injuries the Veteran sustained on his spine during his time in service.  See February 2015 Private Medical Opinion.   Furthermore, the physician opined that these in-service injuries could have laid the foundation to and predisposed the Veteran to his current problems.  Id.  In reaching this conclusion, the physician noted that the Veteran's medical records from the early 1990s were examined, which showed that the Veteran's multiple complaints of back pain were treated conservatively, and that no imaging studies were performed during this time.  Id.     

Finally, in a March 2015 opinion, the Veteran's chiropractor also opined that it is more likely than not that the Veteran's back problems started in service, which could have laid the foundation and predisposed him to his current problems.  See March 2015 Private Medical Opinion.  

Analysis

Initially, the Board acknowledges that there is ample evidence in the record that the Veteran currently has a low back disorder.  In the October 2012 VA examination report cited above, the examiner stated that the Veteran does have a current low back disorder.  As such, Shedden element (1), current diagnosis, is met. 

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board finds that the evidence supports the Veteran's argument that he experienced back pain during service.  Service treatment records document the Veteran sought treatment for his back pain throughout his time in service.  See May 1993 Service Treatment Note; See February 2000 Service Treatment Note; See October 2000 Service Treatment Note; See December 2000 Service Treatment Note.  Therefore, Shedden element (2), that an injury was incurred during service, is met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's current low back disorder is due to his time in service.  First, the Board notes the three private medical opinions submitted by the Veteran.  These three physicians opined that it is more likely than not that the Veteran's current low back disorder is due to service.  

The Board acknowledges the October 2012 VA medical opinion; however, the Board assigns low probative weight to this medical opinion.  As mentioned previously, the record indicates the October 2012 examination was conducted without the examiner having the Veteran's complete prior clinical records necessary to provide an accurate medical opinion about the Veteran's low back disorder claim.  As the Board determines that the Veteran's complete treatment records have not been obtained and associated with the claims file, the October 2012 medical examination is deemed to have low probative weight. 

Furthermore, the Board finds the Veteran has established continuity of symptomatology.  As noted previously, if the claimed condition is noted during service or any applicable presumption period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present condition to that symptomatology, service connection for the claimed condition may be established.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The Veteran's lay statements in support of his claim have been considered and are considered credible.  The Veteran has reported that he experienced back pain during and after service.  See June 2015 BVA Hearing Transcript.  The Board notes that the Veteran is competent to comment on symptoms such as pain.  See Jandreau, 492 F. 3d 1372.  Furthermore, the Veteran submitted lay statements from fellow in-service colleagues who support the Veteran's claim as to the onset of his low back disorder and also attest to the continuity of symptomatology experienced by the Veteran for his condition.  See June 2012 Statement in Support of Claim; June 2012 Statement in Support of Claim; and March 2015 Statement in Support of Claim.  Given the continuity of symptomatology demonstrated by lay statements and medical evidence of record, in addition to the private medical opinions submitted by the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current low back disorder had an onset during service.  

Therefore, resolving the benefit of the doubt in favor of the Veteran, service connection for the currently diagnosed low back disorder is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 54. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; to this extent, the appeal is granted.

Service connection for degenerative disc disease of the lumbar spine, claimed as a low back disorder, is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


